UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 March 30, 2010 (March 30, 2010) Date of Report (Date of earliest event reported) Commission Exact name of registrant as specified in its charter; IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 333-90553 MIDAMERICAN FUNDING, LLC 47-0819200 (An Iowa Limited Liability Company) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 333-15387 MIDAMERICAN ENERGY COMPANY 42-1425214 (An Iowa Corporation) 666 Grand Avenue, Suite 500 Des Moines, Iowa 50309-2580 (515) 242-4300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure MidAmerican Energy Holdings Company (“MidAmerican”), the parent of MidAmerican Funding, LLC (“MidAmerican Funding”) and its indirect subsidiary MidAmerican Energy Company (“MidAmerican Energy”), will host a fixed-income investor conference on March31, 2010 in Omaha, Nebraska. The presentation to be made by MidAmerican, which in part includes information about MidAmerican Funding and MidAmerican Energy, is being furnished as Exhibit99.1 to this Form 8-K. MidAmerican is also making the presentation available free of charge, from March30, 2010 through April6, 2010, in the Financial Filings section of its internet website at http://www.midamerican.com. Any information available on or through its website is not part of this Form 8-K and its web address is included as an inactive textual reference only. In accordance with general instruction B.2 of Form 8-K, the information in this report (including exhibits) is being furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), or otherwise subject to the liabilities of that section. Furthermore, the information contained in the presentation filed herewith shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. This report will not be deemed an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Presentation titled “2010 Fixed-Income Investor Conference.” 2 Forward-Looking Statements This report contains statements that do not directly or exclusively relate to historical facts. These statements are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements can typically be identified by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “continue,” “intend,” “potential,” “plan,” “forecast,” and similar terms. These statements are based upon MidAmerican Funding’s and MidAmerican Energy’s current intentions, assumptions, expectations and beliefs and are subject to risks, uncertainties and other important factors. Many of these factors are outside the control of MidAmerican Funding or MidAmerican Energy and could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These factors include, among others: · general economic, political and business conditions in the jurisdictions in which MidAmerican Energy’s facilities operate; · changes in federal, state and local governmental, legislative, or regulatory requirements, including those pertaining to income taxes, affecting MidAmerican Energy or the electric or gas utility industries; · changes in, and compliance with, environmental laws, regulations, decisions and policies that could, among other items, increase operating and capital costs, reduce plant output or delay plant construction; · the outcome of general rate cases and other proceedings conducted by regulatory commissions or other governmental and legal bodies; · changes in economic, industry or weather conditions, as well as demographic trends, that could affect customer growth and usage or supply of electricity and gas; · a high degree of variance between actual and forecasted load and prices that could impact the hedging strategy and costs to balance electricity and load supply; · changes in prices, availability and demand for both purchases and sales of wholesale electricity, coal, natural gas, other fuel sources and fuel transportation that could have a significant impact on generation capacity and energy costs; · the financial condition and creditworthiness of MidAmerican Energy’s significant customers and suppliers; · changes in business strategy or development plans; · availability, terms and deployment of capital, including reductions in demand for investment grade commercial paper, debt securities and other sources of debt financing and volatility in the London Interbank Offered Rate, the base interest rate for MidAmerican Energy’s credit facilities; · changes in MidAmerican Energy’s credit ratings; · performance of MidAmerican Energy’s generating facilities, including unscheduled outages or repairs; · risks relating to nuclear generation; · the impact of derivative contracts used to mitigate or manage volume, price and interest rate risk, including increased collateral requirements, and changes in the commodity prices, interest rates and other conditions that affect the fair value of derivative contracts; · increases in employee healthcare costs and the potential impact of federal healthcare reform legislation; · the impact of investment performance and changes in interest rates, legislation, healthcare cost trends, mortality and morbidity on pension and other postretirement benefits expense and funding requirements; · unanticipated construction delays, changes in costs, receipt of required permits and authorizations, ability to fund capital projects and other factors that could affect future generating facilities and infrastructure additions; 3 · the impact of new accounting pronouncements or changes in current accounting estimates and assumptions on consolidated financial results; · other risks or unforeseen events, including litigation, wars, the effects of terrorism, embargoes and other catastrophic events; and · other business or investment considerations that may be disclosed from time to time in MidAmerican Funding’s or MidAmerican Energy’s filings with the United States Securities and Exchange Commission or in other publicly disseminated written documents. MidAmerican Funding and MidAmerican Energy undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The foregoing review of factors should not be construed as exclusive. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDAMERICAN FUNDING, LLC MIDAMERICAN ENERGY COMPANY (Registrant) Date:March 30, 2010 /s/ Paul J. Leighton Paul J. Leighton Vice President and Secretary of MidAmerican Funding, LLC and Vice President, Secretary and Assistant General Counsel of MidAmerican Energy Company 5 EXHIBIT INDEX Exhibit No. Description Presentation titled “2010 Fixed-Income Investor Conference.” 6
